     Case 1:17-cr-00174-NONE-SKO Document 32 Filed 07/30/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                )     Case No: 1:17-cr-00174-1 DAD
                                                )
12                 Plaintiff,                   )     ORDER APPOINTING COUNSEL
                                                )
13          vs.                                 )
                                                )
14     GEORGE VASQUEZ,                          )
                                                )
15                 Defendant.                   )
                                                )
16         The defendant has attested to his financial inability to employ counsel and wishes the
17    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19    ORDERS:
20            1.      Danny Prado is APPOINTED to represent the above defendant in this case
21    effective nunc pro tunc to July 28, 2021. This appointment shall remain in effect until further
22    order of this court.
23
24    IT IS SO ORDERED.
25
          Dated:     July 30, 2021                           _ /s/ Jennifer L. Thurston
26                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
